Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-11, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (20110101339 A1; hereinafter Yamazaki’39) in view of Yamazaki et al. US PGPUB no. 20120138922 A1 (hereinafter, Yamazaki’922).

In re Claim 1, Yamazaki’39 discloses a semiconductor device (figs. 1, 2, 9A-9B) comprising:
a first transistor 160 comprising a first semiconductor material in a first channel region 116 (¶ 0064);
a second transistor 162 comprising a second semiconductor material in a second channel region 140 (¶ 0064); and
an insulating film 128 (¶ 0078) over the first transistor 160,
wherein the first semiconductor material and the second semiconductor material have different energy gaps (¶ 0064, 0077, 0088, 0163),
wherein the second channel region 140 is provided over the insulating film 128,

wherein a gate electrode 136d (¶ 0188) of the second transistor is provided over the second channel region 140.

Yamazaki’39 does not expressly disclose wherein a portion of a bottom surface of the gate electrode of the second transistor is lower than a bottom surface of the second channel region.

In the same field of endeavor, Yamazaki’922 discloses a semiconductor device (figs. 10A) wherein a portion of a bottom surface of the gate electrode 65 of the second transistor (e.g. a transistor with oxide semiconductor channel region) is lower than a bottom surface of the second channel region 59.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Yamazaki’922 into the device of Yamazaki’39 in order to better control the channel region.

    PNG
    media_image1.png
    623
    835
    media_image1.png
    Greyscale




In re Claim 2, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 1 outlined above.

Yamazaki’39 further discloses wherein the first semiconductor material is selected from silicon (¶ 0077, 0088), germanium, silicon germanium, silicon carbide, and gallium arsenic, and
wherein the second semiconductor material is an oxide semiconductor (¶ 0064).


In re Claim 5, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 1 outlined above.

Yamazaki’39 further discloses wherein a source electrode 142a of the second transistor and a drain electrode 142b of the second transistor are over and in contact with the second channel region 140 (¶ 0079), 
wherein an oxide film 138 (¶ 0081, 0112; the bottom layer) is provided over the second channel region 140, the source electrode 142a of the second transistor, and the drain electrode 142b of the second transistor,
wherein a gate insulating film 138 is provided over the oxide film 138 (¶ 0112“the gate insulating layer 138 is preferably a stack of a first gate insulating layer having a thickness of 50 nm to 200 nm inclusive, and a second gate insulating layer with a thickness of 5 nm to 300 nm inclusive over the first gate insulating layer”; the top layer), and
wherein the gate electrode 136d of the second transistor is provided over the gate insulating film 138.

In re Claim 8, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 5 outlined above.
Yamazaki’922 discloses the semiconductor device (figs. 10A, 12) wherein conduction band minimum of the oxide film 63 (FOF) (e.g. SiO2; ¶ 0154) is closer to a vacuum level than conduction band minimum of the oxide semiconductor film based second channel region 59 by 0 eV or more and 3.65 eV or less (Fig. 12 shows the difference between the conduction band minimum of oxide semiconductor film 359 and SiO2 based insulating film 63 is 3.65eV) which overlaps the range of 0.05 eV or more and 2 eV or less cited in the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the oxide film having the conduction band minimum closer 

 One would have been motivated to adjust the energy bandgap of the first oxide film in order to attain a balance between the thickness of the first oxide film and the gate leakage current (see ¶ 0154).
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

In re Claim 9, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 5 outlined above.
Yamazaki’39 further discloses wherein a part of the oxide film 138 is over and in contact with the insulating film 128.

In re Claim 10, Yamazaki’39 discloses a semiconductor device (figs. 1, 2, 9A-9B) comprising:
a first transistor 162, the first transistor 162 comprising:
an insulating film 128 (¶ 0078);

a first source electrode 142a (¶ 0188) over and in contact with the first semiconductor film 140;
a first drain electrode 142b over and in contact with the first semiconductor film 140;
a gate insulating film 138 (¶ 0081, 0112) over the first semiconductor film 140; and
a first gate electrode 136d (¶ 0188) over the gate insulating film 138;

a second transistor 160 (¶ 0064) below the insulating film 128, the second transistor 160 comprising: 
a second source electrode 130a (¶ 0191); 
a second drain electrode 130b (¶ 0191); 
a second gate electrode 110a; and 
a first channel region 116 comprising a second semiconductor material (¶ 0064, 0077, 0088, 0163),
wherein the first semiconductor material and the second semiconductor material have different energy gaps (¶ 0064, 0077, 0088, 0163).

Yamazaki’39 does not expressly disclose wherein a portion of a bottom surface of the first gate electrode of the first transistor is lower than a bottom surface of the first semiconductor film.

In the same field of endeavor, Yamazaki’922 discloses a semiconductor device (figs. 10A) wherein a portion of a bottom surface of the gate electrode 65 of the transistor (e.g. a transistor with oxide semiconductor channel region) is lower than a bottom surface of the channel region 59.

Yamazaki’922 into the device of Yamazaki’39 in order to better control the channel region.

    PNG
    media_image1.png
    623
    835
    media_image1.png
    Greyscale



In re Claim 11, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 10 outlined above.
Yamazaki’39 further discloses wherein the second semiconductor material is selected from silicon (¶ 0077, 0088), germanium, silicon germanium, silicon carbide, and gallium arsenic, and
wherein the first semiconductor material is an oxide semiconductor (¶ 0064).

In re Claim 14, same as claim 5.
In re Claim 17, same as claim 8.
In re Claim 18, same as claim 9. 


Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’39 in view of Yamazaki’922, as being applied to claims 1 and 10 above, respectively and further in view of Yamazaki et al. USPGPUB no 2012/0058598 A1 (hereinafter, Yamazaki’598).

In re Claim 6, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 1 outlined above, but does not expressly disclose wherein an end portion of a top surface of the second channel region is curved when seen In a cross-sectional view, and wherein the cross-sectional view is taken along a channel width direction.
In the same field of endeavor, Yamazaki’598 discloses a semiconductor device wherein the end portion of the top surface of the oxide semiconductor film 106 is curved when seen in a cross-sectional view and wherein the cross-sectional view is taken along a channel width direction (Figure 5C labeled below).

    PNG
    media_image2.png
    412
    726
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make oxide semiconductor film as taught by Yamazaki’39/Yamazaki’922 with the end portion of the top surface of the oxide semiconductor film curved when see in cross-sectional view taken along the channel width direction as taught by Yamazaki’598 so that the curved surfaces relief field effect concentration at the overlapping portion of the source and drain electrodes with the oxide semiconductor film at the time of operating the transistor (see Yamazaki’598, Fig. 5 and ¶ [0129]).

In re Claim 7, Yamazaki’39/Yamazaki’922/Yamazaki’598 discloses semiconductor device according to claim 6.
Yamazaki’598 discloses (FIG. 5C) wherein the end portion of the top surface of the second channel region 106 when seen in the cross-sectional view has a curvature radius of greater than 0 and less than or equal to a half of a channel width (Figure 5C labeled below).


    PNG
    media_image3.png
    473
    767
    media_image3.png
    Greyscale


In re Claim 15, same as claim 6.
In re Claim 16, same as claim 7.


Claims 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’39 in view of Yamazaki’922, as being applied to claims 1 and 10 above, respectively and further in view of Fujita et al. (US 20120287702 A1). 

In re Claim 3, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 1 outlined above.

Yamazaki’39 does not expressly disclose wherein one of a source electrode and a drain electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the second transistor.
In the same field of endeavor, Fujita discloses a semiconductor device (fig. 5) comprising a switch 110 wherein one of a source electrode and a drain electrode of the first transistor 128 is electrically connected to one of a source electrode and a drain electrode of the second transistor 130.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Fujita into Yamazaki’39/Yamazaki’922 and form a switch circuit configuration in order to meet the ASIC requirement.

In re Claim 4, Yamazaki’39/Yamazaki’922 discloses the semiconductor device according to claim 1 outlined above.
Yamazaki’39 does not expressly disclose wherein a gate electrode of the first transistor is electrically connected to the gate electrode of the second transistor.
In the same field of endeavor, Fujita discloses a semiconductor device (fig. 5) comprising an inverter circuit 108 wherein a gate electrode of the first transistor 120 is electrically connected to the gate electrode of the second transistor 122.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Fujita into Yamazaki’39/Yamazaki’922 and form an inverter circuit configuration in order to meet the ASIC requirement.

In re Claim 12, same as claim 3.
In re Claim 13, same as claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893